DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        RICHARD L. BROWN,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-2853

                              [April 21, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Dan L. Vaughn,
Judge; L.T. Case Nos. 312011CF000502A, 312011CF000908A and
312012CF000138A.

  Richard L. Brown, Clermont, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.